         Case 1:18-cr-00397-SCJ-LTW Document 13 Filed 10/29/18 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA

      UNITED STATES OF                     )
        AMERICA,                           )
                                           )
              Plaintiff,                   )     CASE NO.
                                           )     1:18-CR-00397-1-SCJ-LTW
                  vs                       )
                                           )
    SALVADOR GONZALEZ-                     )
        CARRANZA,                          )
                                           )
             Defendant.

                        ORDER APPOINTING COUNSEL

       The Court finds the Defendant, the individual named below, having

testified under oath or having otherwise satisfied this Court that he or she is

financially unable to employ counsel, is indigent, and because the interest of

justice so require;

       IT IS ORDERED that Lawanda Hodges is hereby appointed to represent

Defendant Salvador Gonzalez-Carranza.

This 29th day of October, 2018.




                                   /S/LINDA T. WALKER
                                  UNITED STATES MAGISTRATE JUDGE
